Citation Nr: 1703434	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO. 10-19 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by: Disabled American Veterans 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The Veteran had active duty service from January 1974 to January 1977. 

In January 2011, he presented testimony at a Board hearing chaired by the undersigned Veterans Law Judge sitting at the RO. A transcript of the hearing is associated with the claims file.  In August 2013, the Board reopened and remanded the issues for additional evidentiary development. The appeal has now returned to the Board for further appellate action. 


FINDINGS OF FACT

1. A psychiatric disorder was not shown in service; a current diagnosis of PTSD is not causally or etiologically related to service.   

2. Hepatitis C is not related to service, to include any injury or event therein. 


CONCLUSIONS OF LAW

1. An acquired psychiatric disorder was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 4.125 (2016).

2. Hepatitis C was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection may be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).  In this case, neither of the claims on appeal are listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  

Service connection may also be established with certain chronic diseases, including psychosis, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  

The term "psychosis" is defined as any of the following disorders listed in Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition of the American Psychiatric Association (DSM-5), including brief psychotic disorder, delusional disorder, psychotic disorder due to another medical condition, other specified schizophrenia spectrum and other psychotic disorder, schizoaffective disorder, schizophrenia, schizophreniform disorder, and substance/medication induced psychotic disorder. 38 C.F.R. § 3.384.  

Further, of note, the regulations rating psychiatric disorders were recently amended to replace references to DSM-IV with DSM-5 and update the nomenclature used to refer to certain psychiatric conditions.  See 79 Fed. Reg. 45093 (Aug. 4, 2014).  Here, the Veteran has not been diagnosed with a psychosis; therefore, the one-year presumption does not apply.  

Finally, service connection may also be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test based on nexus: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Acquired Psychiatric Disorder, to Include PTSD

In addition to the above laws and regulations, establishing service connection for PTSD requires specific findings.  These are: (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. §  3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat veterans); Gaines v. West, 11 Vet. App. 353 (1998) (Board must make a specific finding as to whether the veteran engaged in combat).

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Service in a combat zone does not establish that a veteran engaged in combat with the enemy.  Whether the veteran engaged in combat with the enemy is determined through the receipt of certain recognized military citations or other supportive evidence.  West v. Brown, 7 Vet. App. 70 (1994).

On the issue of combat, the Veteran has been inconsistent in his description of combat in service. On many occasions, he has reported no combat; however, in May 2009, he reported that he had been in combat in Vietnam.  A May 2009 mental health outpatient note reveals that he reported a "long history of combat related PTSD symptoms."  A November 2010, mental health note from a telephone encounter reveals that he asserted PTSD due to combat.  

A review of the record shows that the Veteran is not credible regarding his involvement in combat with the enemy. While he served in the last months of the Vietnam Period of War (38 C.F.R. § 3.2), he was never present in Vietnam, but was always stationed in the United States. Accordingly, the combat provision of 38 U.S.C.A. § 1154(b), and the specific provisions regarding combat in the context of PTSD claims, do not apply. 

Next, the evidence reflects multiple mental health diagnoses, including PTSD.  In February 2000, it was reported that the Veteran had a history of heroin abuse without addiction.  In an April 2016 VA examination, he was diagnosed with PTSD, opioid use disorder, and cocaine use disorder.  Therefore a current diagnosis of PTSD is shown.

Service treatment records reveal no complaint of, diagnosis of, or treatment for, a mental disorder of any kind. A service separation examination is of record, but is illegible. However, the Veteran has not asserted that he received in-service psychiatric care and has specifically denied receiving psychiatric care or counseling while on active duty.  Therefore, a psychiatric disorder was not shown in the service treatment records.

The Veteran contends that PTSD is due to an incident when he was working at a refugee relocation facility in Pennsylvania and was attacked by a Vietnamese refugee with a small sword (also described as a knife).  He related that his squad leader was able to get behind the attacker and disarm him.  The Veteran stated that he was so distressed by the incident that he was returned to Fort Bragg.  

In May 2009, the Veteran was evaluated following a positive PTSD screen after being admitted to the domiciliary for treatment of opioid dependence (heroin and methadone). He denied any prior psychiatric admissions. He reported that he had his first substance treatment in 1998. He denied a past history of suicidal or homicidal ideation or audio or visual hallucinations or delusions. He reported a history of heroin use, with his last use in early April 2009 and with his last methadone in late April 2009.  Diagnoses included opioid dependency in early full remission and chronic PTSD.

A November 2009 psychology assessment reveals that the Veteran's report that, while serving in the Army, he helped Vietnam refugees who came to a settlement camp. He reported that he was attacked by refugee with a sword in 1975.  The clinician found that the Veteran was not a reliable historian, as demonstrated by his omissions of additional prior treatments.  A November 2009 mental health note described the claimed stressors as a confrontation/attack by a refugee and performing duties handling corpses. 

As none of the clinical assessments had focused on the critical inquiry of whether there was credible supporting evidence that the claimed in-service stressor actually occurred and whether there was medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor, the claim was remanded in April 2016 to obtain an examination and medical opinion.  

The examiner included a thorough review and discussion of the Veteran's service details, including his deployment to assist in the processing of refugees.  The Veteran indicated that his deployment was brief because he was nearly assaulted by a refugee who was armed with a small sword. After this incident, he was emotionally distraught and disturbed. According to his account, that is when his performance and behavioral changes began to fall below standards. 

On the issue of whether the stressor actually occurred, the record does not contain a contemporaneous account of the incident.  Nonetheless, as part of the examination, April 2016 examiner provided a detailed summary of the Veteran's performance and disciplinary history while in the service, comparing performance activities prior to and after the alleged assault.  

Of note, while the date of the incident has variously been identified by the Veteran as April/May 1974 and July 1975, the examiner noted that as a matter of historical record, the U.S. Army opened a resettlement camp for Vietnam refugees in Pennsylvania in May 1975.  As the Veteran asserts that the assault occurred as part of his duties as the resettlement facility, this dates the incident more reasonably in mid-1975.

The examiner noted that prior to being assigned to the processing camp, the Veteran was cited for failure to report in May 1974.  Also in May 1974, he was cited for disorderly conduct in a public place.  In August 1974, he was cited for failure to obey a direct order. In October 1974, an Article 15, Special Court-Martial hearing was conducted for misconduct (non-judicial punishment).  In November 1974, he received a moving violation (running a stop sign on base). 

The examiner noted that, after being stationed at the refugee camp, a performance rating dated September 1975 recommended the Veteran for promotion based on his "professional competence, enthusiasm" and having initiative. In November 1976, he had a Special Court-Martial for unlawful phone charges on 10 different dates spanning from May to July 1976. He was honorably discharged (but not recommended for immediate re-enlistment) in January 1977. 

Based on the evidence above, the Veteran's assertion that his performance and behavioral changes occurred as a result of the near assault is not consistent with the record as he was experiencing performance problems both before and after his duties at the resettlement camp.  Further, he received a positive performance rating subsequent to the incident. This weighs against a finding that there is credible evidence that the stressor occurred based on behavioral or performance changes.  

Further, the April 2016 VA  examiner noted several inconsistencies in the Veteran's account of his stressors. According to his summary, early documentation of the Veteran's experience at the resettlement camp were initially reported as witnessing injured bodies, then later progressed to being nearly assaulted.  The Veteran also identified working with corpses as a stressor which is not supported by the record.  These inconsistencies also weigh against a finding that there is credible evidence that the stressor occurred.

Even accepting the Veteran's account of the stressor as described, the medical evidence does not support a causal nexus between current symptomatology and the specific claimed in-service stressor.  

The April 2016 examiner noted that in October 2001, the Veteran presented for treatment with intrusive thoughts, anxiety, avoidance, and mood changes, described as being due to his presence in New York City on "9/11" and witnessing the terrorist attack on the World Trade Center. 

As reported by the April 2016 examiner, the Veteran's mood and sleep symptoms continued to progress as documented in September 2003 medical records, which indicated depressive mood, symptoms diagnosed as an adjustment disorder with depressed mood related to significant life stressors of job loss, as well as the death of his niece and a suspended driver's license. At that time he reported being abstinent from substances, except for a brief relapse following the death of his niece; however, his urine screen was positive for opiates and cocaine. Then, in 2006, he endorsed PTSD-related symptoms with which he was subsequently diagnosed, and for which he was subsequently treated. 

As noted by the examiner, the Veteran had continued to receive mental health treatment services through the VA system for a variety of symptoms including depressed mood, active substance use, anxiety, and sleep related problems (i.e., insomnia).  In April 2009, he was admitted to the domiciliary for treatment of opioid dependency (heroin, methadone). Due to difficulty engaging him to conform to the structure and rules of the program, including following regular times for medication administration and appropriate behavior toward staff, he was discharged in June 2009, and resumed outpatient treatment with psychotropic medications. 

Also significant to the examiner, treatment notes document a link of symptoms current at any given time to current stressors (e.g., job loss, family deaths, 9/11, being attacked by dogs, etc.). Even while receiving treatment at the VA program for his ongoing substance use disorders, the Veteran did not relate symptoms of insomnia to any military trauma, but rather to his roommate's snoring. However, he consistently reported that his use of substances began during service, and he specifically links use of substances and depressed mood to behavioral changes (i.e., disciplinary actions) in service. 

In terms of the Veteran's diagnoses, the April 2016 examiner did not refute the presence of a PTSD diagnosis; however, the examiner found it was more likely than not that the Veteran developed this disorder due to life events and traumas experienced well after his release from active duty, and may in fact include intrusive thoughts related to his service which were not the initiating event for his development of PTSD. 

Based on the evidence, the fact that behavioral changes in service, which were direct actions of misconduct beginning at least a year prior to the reported near assault, and a positive performance rating after the alleged near assault, the examiner concluded that it was more likely than not that the Veteran's behavioral changes and disturbances were indicative of his substance use which he had consistently stated began during his active service. Although the Veteran identified the in-service stressor as part of his current intrusion symptoms, as stated previously, the examiner found that this incident was not temporally associated with the development of PTSD as the intrusion symptom related to this event occurred following his development of PTSD associated with the September 11 attacks on the World Trade Center.

A reasonable reading of this thorough and detailed examination report is to call into question the Veteran's perception that his performance and behavioral problems started as a result of the incident when the record, in fact, showed that he had issues both before and after which negatively impacts his credibility on this point.  Also, the examiner was clear that the medical evidence did not support a causal nexus between current symptomatology and the specific claimed in-service stressor.  Rather, the examiner attributed the Veteran's PTSD to being in New York City at the time of the September 11 attacks on the World Trade Center. 

The Board finds the April 2016 VA opinion to be well-informed by the evidence, well-reasoned, and well-explained. It is therefore given high probative weight regarding the etiology of the Veteran's current PTSD. Of note, other than the Veteran's own statements, there is no other medical evidence supporting such a relationship.

Regarding the described onset of substance abuse in service, VA law has long provided that no compensation shall be paid if a disability is the result of a veteran's own willful misconduct, including the abuse of alcohol and drugs. See 38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(n), 3.301; see also VAOPGPREC 2-97. The law also precludes compensation for primary alcohol abuse disabilities, and secondary disabilities that result from primary alcohol abuse. Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001). 

Next, the Veteran's described stressors do not constitute fear of hostile military or terrorist activity as described in the amended PTSD regulations (effective July 13, 2010).  He was stationed in the continental United States at the time, and his alleged attacker was reportedly a refugee, not a member of the military or a terrorist. Rather, the stressor falls into the category of a personal assault, which is defined as "an event of human design that threatens or inflicts harm."  See M21-M1, Part IV, Subpart ii, Chapter 1, Section D.17. 

The VA Adjudication Procedural Manual (M21-1MR) includes provisions which address PTSD claims based on personal assault. The Veterans Court has held that these provisions are substantive rules which are the equivalent of VA regulations and must be considered. See YR v. West, 11 Vet. App. 393, 398-99 (1998). These provisions include notice regarding special evidentiary development procedures, as well as possible interpretation by a clinician of behavior changes and evidence pertaining thereto. See M21-M1, Part IV, Subpart ii, Chapter 1, Section D.17. 

These M21-1MR provisions on personal assault PTSD claims require that, in cases where available records do not provide objective or supportive evidence of the alleged in-service stressor, it is necessary to develop for this evidence. Because many victims of personal assault do not file official reports either with military or civilian authorities, service records may be devoid of evidence. Therefore, particular requirements are established regarding the development of alternative sources of information. Responses to a request for information may identify alternative sources for information, such as counseling facilities, health clinics, family members or roommates, faculty members, civilian police reports, medical reports from civilian physicians or caregivers who may have treated the Veteran either immediately following the incident, or sometime later, chaplain or clergy, fellow service persons, or personal diaries or journals. 

Further, the relevant provisions of M21-1MR indicate that behavior changes that occurred around the time of the incident may indicate the occurrence of an in-service stressor and that secondary evidence may need interpretation by a clinician, especially if the claim involves behavior changes and evidence that documents behavior changes may require interpretation in relation to the medical diagnosis by a neuropsychiatric physician. M21-1MR, Part IV, Subpart ii, Chapter 1, § D.17.

Here, the Board's Remand instructed the RO to apply the above provisions and to obtain an appropriate medical opinion as necessary. As set out above, the April 2016 opinion specifically addresses the Veteran's behavior as recorded in the military records and finds that his behavior does not correlate to his reported stressor in a way that would substantiate it. 

After a review of all of the evidence, the Board finds that, while a diagnosis of PTSD is substantiated, a preponderance of the evidence is against a relationship between PTSD and service. While the record contains several diagnoses of PTSD made in conjunction with the Veteran's reports of combat stressors, these diagnoses, some of which are set out above and others contained in the VA outpatient records, are not persuasive as the evidence does not reflect that he served in combat and the opinion of the April 2016 examiner is given more probative weight as it was based on an accurate factual history. 

Notably, the April 2016 VA examination is the only occasion in the development of this case that an examiner was asked to review the Veteran's treatment history from the standpoint of determining whether a specific stressor caused PTSD. The Board observes that it is rarely the purpose or intent of a treatment provider to establish or exclude a specific etiology for a mental disorder. Therefore, in placing probative weight on references to nexus, distinctions must be made, not only between information which merely restates a veteran's assertions from specific findings of the examiner, but also between findings which are not intended as deliberately inclusive or exclusive. 

The intent of the April 2016 examiner was to deliberately include or exclude the in-service stressor from the causes of the Veteran's PTSD as specifically directed in the remand.  Contrasted with this is the May 2009 outpatient note which simply referred to a "long history of combat related PTSD symptoms." Setting aside the fact that the Veteran did not engage in combat, there is no intent apparent in this statement to relate a diagnosis of PTSD to service. Such a question was not asked of the examiner, and the statement reads as a simple recitation of history (in this case inaccurate), rather than as a medical opinion.

Having found the April 2016 opinion to be the most persuasive on the question of the etiology of PTSD, the Board turns to the question of whether any other psychiatric disorder diagnosed after service is related to service. Here, there is no medical opinion that purports to establish such an etiology. The Veteran has not specifically claimed that a non-PTSD diagnosis is related to service; however, the Board broadly and liberally interprets his assertions to include such a claim. 

Generally, lay evidence is competent with regard to identification of a disease with unique and readily identifiable features which are capable of lay observation. See Barr, 21 Vet. App. at 308-09. A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg. See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77. Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional. 

However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation. Lay statements are not competent evidence regarding diagnosis or etiology in such cases. See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); 38 C.F.R. § 3.159(a)(2).

The Board finds that relating a current diagnosis of a psychiatric disease to service is not the equivalent of relating a broken bone to a concurrent injury to the same body part (Jandreau). Such an opinion requires knowledge of the potential causes of mental disease, the expected onset periods, and the inherently medical question of how, in a case such as this, where there was no diagnosis in service, an event in service may have contributed to bring about a temporally remote onset. These are not matters which are capable of lay observation. Accordingly, the Veteran's lay statements are not competent evidence of an etiologic relationship between any claimed mental disorder and service. 

In sum, the Veteran's PTSD and other psychiatric diagnoses are not related to service and a psychosis is not presumed to be related to service. As such, service connection for an acquired psychiatric disorder is not warranted. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable and the appeal is denied.

Hepatitis C

The Veteran asserted that he incurred hepatitis C due to inoculations he received during basic training.  In support of his claim, he submitted a Board decision pertaining to another veteran, which granted service connection for hepatitis C incurred due to air-gun inoculation based on a positive VA medical opinion. At the January 2011 Board hearing, he testified that  air-gun inoculations during boot camp caused his hepatitis C.

An initial matter, an April 2016 VA examiner noted that the Veteran had been diagnosed with hepatitis C during a routine examination in 2002.  Therefore, a current diagnosis is shown.  Next, service treatment records reveal no complaint of, diagnosis of, or treatment for, hepatitis. While the service separation examination is of record, it is not legible.  However, hepatitis C was not recognized prior to the late 1980s and as the Veteran separated from service in the late 1970s, the absence of in-service manifestations is not dispositive of the issue. 

Therefore, the threshold question is whether there is a medical nexus between air gun inoculation and the current diagnosis of hepatitis C.  Also relevant to this issue, several risk factors for hepatitis C have been recognized by VA, including intravenous (IV) drug use, blood transfusions before 1992, organ transplant before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  See VBA letter 211B (98-110) November 30, 1998.  Of note, airgun inoculations have not been recognized by VA as a risk factor.

The Board remanded this claim in August 2013 to address the Veteran's assertions. In an April 2016 VA examination and medical opinion, the examiner interviewed and examined the Veteran and reviewed his medical history. As noted above, the examiner reflected that the Veteran had been diagnosed with hepatitis C during a routine examination in 2002. He had not received any treatment for the condition at the time of the examination. The Veteran claimed that airgun vaccinations had caused hepatitis C. He denied any blood transfusion or accidental exposure in service. There was no history of hepatitis in service. He denied any history of drug abuse. 

A review of treatments records by the April 2016 examiner showed that in July 2002, the Veteran was initially seen by an infectious disease specialist. It was noted in this report that he had risk factors of smoking 1/2 pack per day for 25 years, occasional ethanol, snorting cocaine/heroin, and unprotected sex. The examiner opined that the Veteran's hepatitis C was less likely related to service and less likely related to airgun inoculation. The rationale was that the Veteran was not diagnosed with hepatitis during service and that he had identified risk factors for hepatitis C, especially intranasal drug use and high risk unprotected sex. The examiner also specifically found that airgun vaccination was not recognized as a risk factor for hepatitis C. 

After a review of all of the evidence, the Board finds that the Veteran's hepatitis C is not related to service, to include via airgun inoculations. In so finding, the Board observes that there is no medical opinion of record that conflicts with the April 2016 opinion. The only opinion in favor of the claim is that of the Veteran himself. 

The Board has considered the Veteran's lay statements that hepatitis C was caused by airgun inoculations in service but assigned his opinion less probative weight.  As above, such an opinion requires knowledge of the potential causes of the disease, and the inherently medical issue of comparing the in-service and post-service exposures and determining which is more likely to have brought about the post-service diagnosis. These are not matters which are capable of lay observation. Accordingly, his lay statements are not competent evidence of an etiologic relationship between the claimed hepatitis C and service.

The Veteran submitted a prior Board decision in which a veteran was granted service connection for hepatitis C as due to inoculation with unsterilized air guns in service. Previously issued Board opinions are binding only with regard to the specific case decided. They are non-precedential, and each case presented to the Board will be decided on the basis of the individual facts of the case in light of applicable procedure and substantive law. 38 C.F.R. § 20.1303.  Moreover, the decision submitted by the Veteran was based on a positive nexus opinion. Here, there is no such positive opinion. 

In sum, hepatitis C is not related to service, to include airgun inoculations. As such, service connection is not warranted. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable and the appeal is denied.

Finally, with respect to both claims, VA's duty to notify was satisfied by letters in May 2009 and July 2009. 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran. The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained. 

The RO has also obtained a thorough medical examination regarding each claim, as well as medical opinions. The Veteran has made no specific allegations as to the inadequacy of any opinion. Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion). 

As noted above, this appeal involves a remand by the Board for additional evidentiary development. A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268, 271 (1998). While substantial compliance is required, strict compliance is not. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

In this case, the RO substantially complied with the Board's remand instructions by obtaining outstanding evidence and records, to include offering the Veteran an opportunity to identify records known to him and by obtaining examinations to determine the nature of his current disorders and medical opinions to determine their etiology. The examination conducted to evaluate his psychiatric disorder addressed the provisions of the VA Adjudication Procedure Manual related to claims for PTSD based on personal assault and the opinion obtained also addressed those provisions. He was also provided with a hearing that was compliant with the requirements of Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In sum, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.



ORDER

Service connection for an acquired psychiatric disorder is denied.

Service connection for hepatitis C is denied.



____________________________________________
L. HOWELL 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


